Dewey, J.
The plaintiff, being entitled to the earnings and services of his minor daughter, may well maintain his action for the value of those services. His right to remuneration will embrace the whole period from August 1843, when he gave the verbal notice to the defendants. The notice of 5th February 1844 is more formal, and is in writing; but such written notice is not necessary to charge the defendants.
The compensation for the services is to be such sum as they were reasonably worth; and in this respect the same rule will apply, as well after as before 5th February 1844. It is true that the plaintiff, in his written notice to the defendants, informed them that he should demand of them three dollars and fifty cents per week, without deduction on any *329account whatever. But we do not suppose that it was competent for the plaintiff to fix the amount of compensation which the defendants would be liable to pay ; such notice, in a case like the present, is wholly ineffectual to charge the defendants in any particular sum. It was not like a case of interchange of propositions, by the parties, for the employment of the minor, where, upon one party’s stating his terms, if the other acted upon them, he might afterwards be held to have assented to them. Here the plaintiff forbade the defendants to employ his daughter. There was no special contract, therefore, as to the amount of wages; and in an action of assumpsit the plaintiff must rely upon the implied contract of the defendants to pay what the daughter’s services were reasonably worth. If the defendants furnished her board, the sum to be recovered will be the value of the services of a person thus furnished with board by the employer. This seems reasonable, as the father could not have furnished board for her in his own family while she was thus in the employment of the defendants, he living at a distance from her. And it must be the proper rule in an action where the plaintiff waives the tort and sues upon an implied assumpsit.
The claim of the defendants for articles for clothing for the minor, we think, stands 'upon a different footing. The father might well object to the expenditure on his account of any money for clothing for his daughter. No deduction should be made on that account.
The only remaining inquiry is, whether the right of the plaintiff to maintain this action is barred by reason of the settlement with the defendants, alleged to have been made by Simon Lynch, as agent for the plaintiff. There is some apparent discrepancy in the statement of the parties, as to the facts upon that point. If Lynch had no other authority than that contained in the notice of 5th February, that was clearly insufficient to authorize the adjustment that was made by him. If he had authority independently of this, as he may have had, such settlement may bind the plaintiff. The parties disagree as to this fact, and the case will be sent to a jury *330to settle it, as well as to assess the damages in case the plaintiff is not barred by the settlement.
The statement of facts is discharged, and the case remanded to the court of common pleas.